                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID S. QUAIR,                                      Case No. 19-cv-02230-JD
                                                       Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                v.
                                   9
                                                                                             Re: Dkt. No. 10
                                  10    HEALTHCARE CORRESPONDENCE
                                        AND BRANCH APPEALS, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, has filed a civil rights action. On multiple occasions, plaintiff

                                  14   was sent a notice that he had not paid the filing fee or submitted a complete application for leave

                                  15   to proceed in forma pauperis (“IFP”). He was allowed twenty-eight days to either pay the fee or

                                  16   file a proper application with all the required documents. More than twenty-eight days has passed,

                                  17   and plaintiff has not paid the fee or filed a complete application to proceed IFP. Submitting blank

                                  18   applications to proceed IFP is insufficient. Therefore, this case is DISMISSED without prejudice.

                                  19   Plaintiff’s incomplete motion to proceed IFP (Docket No. 10) is DENIED.

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 30, 2019

                                  22

                                  23
                                                                                                      JAMES DONATO
                                  24                                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DAVID S. QUAIR,
                                   4                                                          Case No. 19-cv-02230-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        HEALTHCARE CORRESPONDENCE
                                   7    AND BRANCH APPEALS, et al.,
                                   8                   Defendants.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on May 30, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   David S. Quair ID: BG0478
                                       California Institution for Men
                                  18   P.O. Box 600
                                       Chino, CA 91708
                                  19

                                  20

                                  21   Dated: May 30, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
